DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 12/14/2021 and Applicant’s request for reconsideration of application 15/734814 filed 12/14/2021.
Claims 1-14 have been examined with this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of trade order processing without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and 8 and all claims which depend from it are directed toward an apparatus, and independent claim 9 and all claims which depend from it are directed toward a computer readable medium storing instruction to perform functions/steps. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
inter alia the functions or steps of “transmitting, to the order processing, one or more pieces of order information that designates a trading type indicating a “sell” or a “buy” of the financial instrument, a price of the financial instrument, and an amount of the financial instrument,
the issuer transmitting either collectively or one at a time, to the order processing, two or more pieces of order information that designate a trading type indicating a “sell” of the financial instrument, a price of the financial instrument, and an amount of the financial instrument,
the two or more pieces of order information, which designate a trading type indicating a “sell” and which are transmitted by the issuer, including two or more pieces of order information which designate different prices, the order processing:
including an order information storage and an execution information storage;
receiving order information respectively from the plurality of user and the issuer and storing in the order information storage the respective pieces of received order information; and
matching and executing order information of which trading type indicates a “sell” and order information of which trading type indicates a “buy” from among the pieces of order information stored in the order information storage, and deleting the executed order information from the order information storage, and storing execution information; and
in a case where the issuer transmits, one at a time, two or more pieces of order information that designate a trading type indicating a “sell” and where a total of 
Claim 8 comprises inter alia the functions or steps of “transmitting, to the order processing, one or more pieces of order information that designates a trading type indicating a "sell" or a "buy" of the financial instrument, a price of the financial instrument, and an amount of the financial instrument, the issuer transmitting either collectively or one at a time, to the order processing, two or more pieces of order information that designate a trading type indicating a "sell" of the financial instrument, a price of the financial instrument, and an amount of the financial instrument, the two or more pieces of order information, which designate a trading type indicating a "sell" and which are transmitted by the issuer, including two or more pieces of order information which designate different prices, the order processing:
receiving order information respectively from the plurality of user and the issuer and storing in the order information storage the respective pieces of received order information, matching and executing order information of which trading type indicates a "sell" and order information of which trading type indicates a "buy" from among the pieces of order information stored in the order information 
Claim 9 comprises inter alia the functions or steps of “receiving order information respectively from a plurality of user and an issuer and storing the respective pieces of received order information; matching and executing order information of which trading type indicates a "sell" and order information of which trading type indicates a "buy" from among the pieces of order information stored, and deleting the executed order information from the order information storage device, and storing execution information in the execution information storage device; and 	a step of, in a case where the issuer transmits, one at a time, two or more pieces of order information that designate a trading type indicating a "sell" and where a total of two or more pieces of order information that designate a trading type 
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Trade order processing is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers 

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological 

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification 
As for dependent claims 2-7 and 10-14, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Altomare (PGPub Document No. 20110060675) in view of Vasinkevich (PGPub Document No. 20120022989).
As per claim 1, Altomare teaches an order processing (Depositor) device connected via a network to a plurality of user devices respectively operated by a plurality of users (Holders) and to an issuer (Issuer) device operated by an issuer of a financial instrument ([Figure 4] [0141]),
the plurality of user devices (investor’s or broker’s access devices) transmitting, to the order processing device, one or more pieces of order information that designates a trading type indicating a “sell” or a “buy” of the financial instrument, a price of the financial instrument, and an amount of the financial instrument ([0124][0166-0167][201-202][0254]),
the issuer device (issuer’s access devices) transmitting either collectively or one at a time, to the order processing device, two or more pieces of order information that designate a trading type indicating a “sell” of the financial instrument, a price of the financial instrument, and an amount of the financial instrument ([201-202][0299][0323]),
the two or more pieces of order information, which designate a trading type indicating a “sell” and which are transmitted by the issuer device, including two or more pieces of order information which designate different prices ([0166-0170]), the order processing device:
including an order information storage device (database) and an execution information storage device ([0016][0168]);
receiving order information respectively from the plurality of user devices and the issuer device and storing in the order information storage device the respective pieces of received order information ([0166][0168]); and
matching and executing order information of which trading type indicates a “sell” and order information of which trading type indicates a “buy” from among the pieces of order information stored in the order information storage device, and deleting (remove) the executed order information from the order information storage device, and storing execution information in the execution information storage device ([Figure 7B, element 754, 758.5] [0169][claim 11]) ; and
Altomare does not teach the remaining claim limits. 

Vasinkevich teaches in a case where the issuer device transmits, one at a time, two or more pieces of order information that designate a trading type indicating a “sell” and where a total of two or more pieces of order information that designate a trading type indicating a “sell” is not received within a predetermined period from the issuer device, discarding or invalidating all of the pieces of order information which designate a trading type indicating a “sell” and which have been received from the issuer device ([0111] “In at least one embodiment, messaging between the investor and the primary issuer are accomplished via one or more interface screens with form elements therein for the users to specify one or more terms of the offer/counter offer, accept or reject an offer, and/or to cancel the negotiation. …Offers not acted on within the time frame specified in the offer may be deemed rejected…”) wherein the two or more pieces of order information transmitted by the issuer device that designate a trading type indicating a "sell" of the financial instrument are transmitted in a plurality of incremental steps at a predefined incremental price ([0093] “… Primary issuers may also divide orders over time and by destination into smaller sized orders to aid in liquidity. This may be done manually by the primary user or automatically by the system 1000. That is, the system 1000 may receive an order from the primary issuer and apply at least one algorithm thereto to break up the order into a number of smaller orders more likely to be executed automatically on an exchange.” [0095-0096] “…In one embodiment of such a model, the primary issuer inputs variables corresponding to the prices at which the primary issuer is willing to sell over a period of time, with each amount being initiated by the system by communicating offers automatically at different points on a schedule within that period of time…”).

It would have been obvious to one skilled in the art at the time of the invention to have combined the teachings as found in Vasinkevich with that of Altomare in order to allow the issuer to take full advantage of market conditions and prevent the price of the shares sold on the trading market from eroding as speculators enter the market anticipating a
change in the volume of sales. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, 
Altomare teaches the order processing device according to claim 1, wherein
the issuer device further transmits either collectively or one at a time, to the order processing device, two or more pieces of order information that designate a trading type indicating a “buy” of the financial instrument, a price of the financial instrument, and an amount of the financial instrument ([0166-0170]), and
the two or more pieces of order information which designate a trading type indicating a “buy” and which are transmitted by the issuer device include two or more pieces of order information which designate different prices (bid-offer spread [0221-0222]), and
Altomare does not teach the remaining claim limits. 

Vasinkevich teaches in a case where the issuer device transmits, one at a time, two or more pieces of order information that designate a trading type indicating a “buy” and where a total of two or more pieces of order information that designate a trading type indicating a “buy” is not received within a predetermined period from the issuer device, the order processing device discards or invalidates all of the pieces of order information which designate a trading type indicating a “buy” and which have been received from the issuer device ([0111] “…Offers not acted on within the time frame specified in the offer may be deemed rejected…”).

As per claim 3, 
Altomare teaches the order processing device according to claim, which
reads the order information from the order information storage device in accordance with a transmission request from the user devices or the issuer device without distinguishing whether the order information is order information having been transmitted from the user devices or order information having been transmitted from the issuer device ([0016][0168]);
generates order board information (display) based on the read order information; and transmits the generated order board information to the user devices or the issuer device ([0188][0200]).

As per claim 4, 
Altomare teaches the order processing device according to claim 1 wherein the two or more pieces of order information that are transmitted by the issuer device all designate an unexecuted price within a predetermined period as the price ([0167] “limit orders”).

As per claim 5, 
Altomare teaches the order processing device according to claim 1. which performs the matching by prioritizing (arranged) the order information received from the issuer device over the order information received from the user devices ([0168]).

As per claim 6, 
Altomare teaches the order processing device according to claim 1 wherein the financial instrument is a legal currency, a cryptocurrency, shares of a listed company, shares of a non-listed company, commodity futures, or a derivative instrument thereof ([0064]).

As per claim 7, 
Altomare teaches an issuer device which is connected to the order processing device according to claim 1 via a network and which is operated by an issuer of the financial instrument ([0071][0079][0149][0152] “special purpose vehicle”).

As per claim 8, 
Altomare teaches a system, comprising: the order processing device according to claim 1 which is connected via a network to the plurality of user devices; and the issuer device which is connected via a network to the order processing device ([Figure 4] [0141]).

The remaining limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 1.

As per claim 9, Altomare teaches a computer program embodied on a non-transitory computer readable medium, said computer program comprising program instructions stored thereon ([0208]).

The remaining limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 1.

As per claim 10, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 2.

As per claim 11, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 3.

As per claim 12, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 4.

As per claim 13, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 5.

As per claim 14, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 6.


Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered but are not persuasive. Trade order processing is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea. There are no improvement to the computer capabilities. The computer devices and network are merely tools upon which the abstract idea is performed. Paragraphs [0028][0057] describe business problem solved using a business solution. Again, the devices and network are merely a tool for implementing the business solution. Regarding applicant’s argument directed toward step 2B, the “automatic announcement effect so that all market participants will simultaneously know how much funds the issuer had been able to raise by the sell order” merely uses a programmed computer as a tool to transmit data which is a task any general purpose computer can perform.. As such, the examiner maintains the rejection.

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 103: The respectfully disagrees with the applicant’s arguments. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding applicant’s argument that “Vasinkevich fails to disclose or suggest rejecting the offers that are not “received” within a predetermined period of time from an issuer device. Instead, Vasinkevich discloses that a bid/offer will be in force for a specific amount of time, and offers not acted on within the specified time frame may be deemed rejected. In other words, the time restriction set in Vasinkevich focuses on an amount of time for offers to be acted upon, not received”, the examiner disagrees. Vasinkevich teaches that “messaging between the investor and the primary issuer are accomplished via one or more interface screens with form elements therein for the users to specify one or more terms of the offer/counter offer, accept or reject an offer, and/or to cancel the negotiation”. Thus, the receiving step of the claims is shown in Vasinkevich since when the offer is acted upon on the user interface, a message is sent and then received, thus meeting the boundaries of the claims. Regarding the amended claim limit “wherein the two or more pieces of order information transmitted by the issuer device that designate a trading type indicating a "sell" of the financial instrument are transmitted in a plurality of incremental steps at a predefined 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
02/08/2022